Citation Nr: 0903199	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for postoperative residuals 
of a right hernia, to include a scar.

REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran had active service from May 1951 through May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements on appeal, the veteran asserts that he had 
surgery for a right-side hernia in May 1951 at Fort Meade, 
Maryland.  After reviewing the record, the Board finds that 
there appear to be outstanding records of treatment in 1951 
at Fort Meade, Maryland, and at a private facility in 1973.

A report of an examination in March 1951 for entrance to 
service, completed two months prior to the veteran's May 1951 
onset of active duty service, indicates that the veteran had 
a left inguinal hernia.  The March 1951 clinical evaluation 
of the veteran was normal for "identifying body marks, 
scars, or tattoos."  A 1953 report of medical examination 
for separation from service indicates that clinical 
evaluation noted a well-healed herniorrhaphy scar.  The 
record does not indicate whether such was a left-side or 
right-side hernia scar.  As such, while the evidence of 
record indicates that the veteran had a hernia repair between 
March 1951 and May 1953, it does not indicate whether the 
veteran was on active duty at the time of the surgery or 
whether the hernia repair was on the left or the right side 
of his body.

The claims file contains a March 2003 VA query to the 
National Personnel Records Center (NPRC), which requested 
copies of the veteran's medical and dental records.  The 
March 2003 VA request did not specifically list the Fort 
Meade, Maryland medical facility and the appropriate dates of 
possible inpatient treatment.  Because inpatient records are 
filed at NPRC by the name of the hospital in which the member 
was treated, VA should have provided this information.  In 
addition, the NPRC response indicated that the records were 
in the mold unit and anticipated a completed request date of 
November 2003.  The RO rendered its decision prior to the 
November 2003 completion date.  The only service treatment 
records (STRs) contained in the claims file are reports of 
the veteran's entrance and separation examinations.  There is 
no evidence of record that the RO received any additional 
active duty records, or notice of a lack of records, 
subsequent to the March 2003 NPRC response.  

A record of a June 2002 VA examination indicates that, in 
conjunction with the examination, the veteran stated he had 
had hernia repairs in 1951 and 1973.  The claims folder does 
not contain any medical records from 1973 or any indication 
as to whether these hernia repairs were on the left or right 
side of the veteran's body.

The Board finds that the 1951 and 1973 clinical records 
would be useful in developing a more complete picture of the 
veteran's disability and a reasonable effort should be made 
to obtain them.  See 38 U.S.C.A. § 5103A(b).  

Finally, during the pendency of the appeal, the notice 
requirements under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008) have been interpreted to apply to all aspects of 
claims, to include the initial disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  In this case, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.  As such, the Board finds 
that corrective notice should be sent to the veteran to so 
comply.



Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran corrective VCAA 
notice that includes an explanation of 
the information and evidence needed to 
substantiate a claim of entitlement to 
service connection for postoperative 
residuals of a right-side hernia, to 
include a scar.  Include notification of 
the criteria for consideration in the 
assignment of a disability rating and 
effective date for an award of benefits, 
in accordance with the guidelines of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact NPRC, and any other 
appropriate agency, and request an 
additional search for in-patient 
treatment records for the veteran in May 
1951, specifically to include in-patient 
treatment at Fort Meade, Maryland.  If no 
further medical records are available, 
the RO should note such in the file, and 
the agency or agencies it contacted. 

3.  Contact the veteran and request that 
he clarify his treatment history 
regarding any and all hernia repairs.  In 
addition, request him to identify the 
complete facility name, address, and 
approximate dates of treatment for a 
hernia repair in 1973 on a provided VA 
Form 21-4142, Authorization and Consent 
to Release Information.  Inform the 
veteran to complete an additional VA Form 
21-4142 for any other medical care 
provider(s) who may possess additional 
records referable to treatment for a 
hernia repair.  

After securing any necessary 
authorization or medical releases, the 
Agency of Original Jurisdiction (AOJ) 
should request and associate with the 
claims file, the veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  
Notify the veteran that he may obtain the 
evidence himself and send it to VA.  

4.  Schedule the veteran for a VA 
examination to identify all current 
herniorraphy scars and their locations 
and sizes.  The claims file should be 
reviewed in conjunction with the 
examination and the examination report 
should reflect that such review occurred.  

The examiner is requested to opine as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any right-side hernia scar is related to 
service on any basis, or if pre-existing 
service, was aggravated thereby.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the service 
connection issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


